Opinion filed October 25, 2007 











 








 




Opinion filed October 25,
2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00267-CR 
                                                    __________
 
                                      PRESTON HARRIS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 118th District Court
 
                                                         Howard
County, Texas
 
                                                    Trial
Court Cause No. 11359
 

 
                                                                   O
P I N I O N
Preston
Harris was convicted of injury to an elderly individual, and his punishment was
assessed at confinement for ninety-nine years.  The trial court imposed the
sentence in open court on May 8, 2007.  On September 5, 2007, appellant filed
both a motion for new trial and a notice of appeal.  We dismiss the appeal for
want of jurisdiction.




On
September 24, 2007, the clerk of this court wrote the parties advising them
that it appeared an appeal had not been timely perfected and requesting that
appellant respond on or before October 9, 2007, showing grounds for continuing
the appeal.  Counsel has responded by forwarding a copy of the August 30, 2007
letter appointing him as appellate counsel and by advising this court that
appellant has been moved from the Howard County Jail and that counsel is trying
to contact appellant.
We
note that counsel was not appointed until after the deadline for filing a
motion for new trial or the deadline for filing a notice of appeal absent a
motion for new trial.  Absent a
timely notice of appeal or compliance with Tex.
R. App. P. 26.3, this court lacks jurisdiction to entertain an appeal.  Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute
v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  Appellant may be able to
secure an out-of-time appeal by filing a post-conviction writ pursuant to Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005).
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
October 25, 2007
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.